DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II, Claims 14-19, in the reply filed on 25 May 2022 is acknowledged.  Applicant noted that Claims 1-13 of group I have been amended to be properly included in elected group II; however, this is not found persuasive because group I still fails to require a foley catheter and group II does not require a fluidically tight connection or sensors for sensing a substance of interest of a fluid within the body lumen as in group I.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.  Claims 1-13 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suehara et al. (US 2020/0022636; hereinafter “Suehara”).
Regarding claim 14, Suehara discloses an assembly comprising: a Foley catheter comprising a catheter elongated body defining a drainage lumen (e.g. Fig. 1, 5, #18), the catheter elongated body comprising a catheter distal portion and a catheter proximal portion (where the examiner notes the distal portion is the distal half extending into the bladder, and the proximal portion is the other half), the catheter proximal portion defining a first drainage opening fluidically coupled to the drainage lumen (e.g. Fig. 3, #600) and the catheter distal portion defining a second drainage opening fluidically coupled to the drainage lumen (e.g. Fig. 2); and a catheter insert comprising: a catheter insert elongated body defining a body lumen, the catheter insert elongated body comprising a first body distal portion (e.g. Fig.3 – section of element 610, extending from the position of 660 to the right up until 626),a second body distal portion (e.g. Fig. 3 – section where #614 points to, the annular protrusion), and a body proximal portion (e.g. Fig. 3, the section where #608 points to, the last annular protrusion), the body proximal portion defining a first body fluid opening fluidically coupled to the body lumen (e.g. Fig. 3, the section where #608 points to), and the first body distal portion defining a second body fluid opening fluidically coupled to the body lumen (e.g. Fig. 3, #624), wherein the catheter insert elongated body is configured such that when the first body distal portion is connected to the Foley catheter while the second body distal portion and the body proximal portion are inserted in the drainage lumen (e.g. Fig. 3 – where the second body distal portion and body proximal portions are the annular protrusions as indicated above), a proximal end of the catheter insert elongated body remains distal to the first drainage opening of the Foley catheter (e.g. Fig. 3,  where the examiner considers #604 to be the proximal end of the catheter insert, remaining distal to the first drainage opening #600), and one or more sensors positioned on the catheter insert elongated body, at least one of the one or more sensors configured to sense a substance of interest (e.g. Fig. 3, #636; Abstract – “detects oxygen”), wherein the catheter insert elongated body comprises a material that is a substantially non-permeable to the substance of interest, the material extending from the first body fluid opening to the at least one of the one or more sensors (e.g. Fig. 3).
Regarding claims 15-16, Suehara discloses at least one sensor of the one or more sensors is positioned on the first distal portion of the catheter insert elongated body, comprising a dissolved oxygen sensor (e.g. Fig. 3, #660; Abstract – “detects oxygen”).
Regarding claim 17, Suehara discloses the one or more sensors comprises at least a dissolved gas sensor (e.g. Abstract – “detects oxygen”).
Regarding claim 18, Suehara discloses the material comprises at least one of nylon, polyethylene terephthalate (PET), or polytetrafluoroethylene (PTFE) (e.g. ¶¶ 120), and the catheter insert is stiffer than the Foley catheter (where the examiner notes this is necessary in order for the annular protrusions #614 to be inserted and secured).
Regarding claim 19, Suehara discloses the catheter insert is configured to form a fluid tight coupling with the Foley catheter (e.g. Fig. 3 – where clearly there is a fluid tight connection).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792